Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2021

                                   No. 04-21-00182-CR

                                 Casey Ray ESCOBAR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR6126
                       Honorable Michael E. Mery, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on September 22, 2021


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court